IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


JOSEPH T. MARTIN,

              Appellant,

 v.                                                     Case No. 5D16-3427

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed July 7, 2017

Appeal from the Circuit Court
for Brevard County,
James H. Earp, Judge.

Joseph N. D'Achille, Jr., of Joseph N.
D'Achille Jr.,P.A., Melbourne, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L C. Matthews, Assistant
Attorney General, Daytona Beach, for
Appellee.

PER CURIAM.

       Joseph T. Martin appeals the restitution order entered by the trial court in

connection with his no contest plea to a charge of dealing in stolen property. The State

properly concedes that the restitution order improperly ordered restitution as to items not

covered by the dealing in stolen property count. Accordingly, we reverse the restitution

order and remand for a new restitution hearing.

       REVERSED and REMANDED.

PALMER, EVANDER and LAMBERT, JJ., concur.